COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00016-CV


BILLY RAY DAVIS                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                      APPELLEE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      On December 8, 2010, Appellant Billy Ray Davis filed a notice of appeal

challenging the trial court’s order to withdraw funds from his inmate trust account.

Because we were unable to determine whether Appellant’s rights to due process

had been satisfied based on the record before us, we abated the appeal on

March 3, 2011, for 180 days for Appellant to obtain an appealable order from the

trial court with regard to the withdrawal of funds from Appellant’s inmate trust

      1
       See Tex. R. App. P. 47.4.
account. See Palomo v. State, 322 S.W.3d 304, 307–08 (Tex. App.—Amarillo

2010, order), disp. on merits, Nos. 07-10-00181-CV, 07-10-00182-CV, 07-10-

00183-CV, 2010 WL 5250874 (Tex. App.—Amarillo, no pet.) (abating appeal to

allow appellant time to file an appropriate motion to modify, correct, or rescind

the withdrawal notification and obtain from the trial court a final, appealable order

addressing that motion); see also Tex. R. App. P. 27.2.

      On September 21, 2011, we sent a letter to Appellant and his attorney

informing them that the case had been reinstated, but no appealable order had

been entered by the trial court. We told Appellant and his counsel that if we did

not receive a written, appealable order or a response from Appellant’s counsel

indicating that he would obtain an appealable order on or before October 3,

2011, the appeal would be dismissed for want of jurisdiction.

      We have received no response from Appellant’s counsel, and no

appealable order has been filed in the trial court. Because there is no appealable

order for this court to review, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f); Ramirez v. State, 318 S.W.3d 906, 908 (Tex.

App.—Waco 2010, no pet.) (dismissing appeal from a withdrawal notification

after finding there was no appealable order).



                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; McCOY and GABRIEL, JJ.

DELIVERED: November 3, 2011


                                         2